                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                              ABINGDON DIVISION

MARK ANTHONY HAIRSTON,                             )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )   Case No.: 1:18-cv-003
                                                   )
ROYAL BUILDING PRODUCTS, INC.,                     )
                                                   )
       Defendant.                                  )

                          BRIEF IN SUPPORT OF
                 PLAINTIFF’S SECOND MOTION TO COMPEL /
                   MOTION FOR FINDING OF SPOLIATION

       COMES NOW Plaintiff Mark Anthony Hairston, by counsel, pursuant to Federal

Rule of Civil Procedure 37, and in support of his Second Motion to Compel / Motion for

Finding of spoliation, states the following:

                                         I. Facts

       On or around August 24, 2018, the Court entered an Order compelling Defendant

to produce documents and fully answer interrogatories enumerated on page 2 of the

Order. (Docket No. 45, at 2), appended hereto as EXHIBIT A. After the Court’s Order,

Defendant completed a fourth and fifth supplemental document production. Generally,

the fourth document production contained general fringe benefit plan documents and

Plaintiff’s specific healthcare benefits. The fifth supplemental production contained

specific documents related to Kim Agner, the Caucasian employee who received a

promotion in Defendant’s “restructuring,” prior to her employment with Defendant.

Further, a general spreadsheet of Ms. Agner’s employment during her tenure with

Defendant was produced.



                                               1
      Also, within the fifth supplemental document production, Greg Brown’s general

employment file was reduced to a spreadsheet. No ESI nor specific documents related to

Ms. Agner nor Mr. Brown during their tenure with Defendant - - within the confines of

Plaintiff’s discovery requests and the Court’s Order - - were produced, as detailed below.

                       II. Discovery Deficiencies and Issues

Request for Production of Documents (Exhibit B)

      This Court ordered Defendant to produce documents related to the following

Requests for Production and Interrogatories. See August 24, 2018 Order Granting In Part

Plaintiff’s Motion To Compel [Docket No. 45]. Unfortunately, after much delay,

Defendant still has not fully produced documents and communications for many

discovery requests to which Plaintiff is entitled under the Order and the Federal Rules of

Civil Procedure:

      Request for Production 1: Plaintiff requested all relevant communications
concerning the factual allegations of the Complaint.

      Defendant failed to provide any ESI despite Plaintiff’s letter proposing custodians

and search terms on June 6, 2018 and the Court’s August 24, 2018 Order. Defendant

has produced, after the Court entered the October 22, 2018 Protective Order [Docket No.

53], specific employment documents related to Kim Agner prior to her hiring by Royal

Building Products/Westlake Chemical Company. Defendant produced a general

spreadsheet of Kim Agner’s employment file during her tenure with Royal Building

Products/Westlake Chemical Company. Defendant further produced a similar generic

employment file for Greg Brown. Finally, Defendant has not produced any relevant text

messages or any emails, besides RBP120-21, as ordered by the Court. Plaintiff was




                                            2
informed by at least one coworker with knowledge that text messages and/or emails

disparaging Plaintiff on racial and other grounds existed.


      Request for Production 2: Plaintiff requested all documents concerning the
formation and termination of the employment relationship between Plaintiff and
Defendant.

       Defendant provided only Plaintiff’s offer letter, off-boarding checklist documents,

and pre- and post-termination benefits documents. Defendant did not provide relevant

ESI related to the decision to hire or terminate Plaintiff.

      Request for Production 7: Plaintiff requested documents and ESI related to
evaluations, discipline, and complaints made about Ben Adams, John Gargaro, Greg
Brown, Randy Jacobson, Ted Marsh, and Stephen Ryan, all individuals who Plaintiff
named as perpetuating racial discrimination and retaliation against him.

       Defendant claims that there are no responsive documents to this request. In

addition, Plaintiff made complaints about Messrs. Gargaro, Brown, Jacobson, and Adams

to Messrs. Marsh and Ryan, his supervisor and immediate past supervisor, respectively.

Defendant indicated that documents were withheld from production but failed to provide

any grounds or justification for withholding these documents and/or failed to produce an

accurate privilege log. Defendant produced a short email chain, dated March 24-25, 2015,

in which Susan Ehrlich, a member of management, indicated Plaintiff made a complaint

of racial discrimination concerning the police. See March 24-25, 2015 Email Chain

between Susan Ehrlich and Mark Hairston (Bates labeled RBP 00120-121), attached as

Exhibit C.

       Again, Defendants were ordered to produce documents related to complaints or

discipline regarding allegations of racial discrimination or racial harassment. See Motion

to Compel Order, at 2. Plaintiff believes that other ESI existed but that proper methods to

preserve such ESI were not taken given the lack of responsive documents.

                                              3
       Request for Production 8: Plaintiff requested documents and ESI related to
the decision to terminate his employment.

       Plaintiff believes that there are significantly more documents than what was

produced. Further, Defendant failed to produce any ESI related to this request.


      Request for Production 12: Plaintiff requested documents related to the hiring
of Kim Agner, a Caucasian woman, in a senior human resources role.

       Plaintiff was informed during his employment that Mr. Gargaro wanted to replace

Plaintiff with Ms. Agner because she is Caucasian. Defendant produced documents

related to Ms. Agner’s employment prior to her tenure at Royal Building

Products/Westlake Chemical Company and only a generic spreadsheet during her tenure

at Royal Building Products/Westlake Chemical Company. Again, Plaintiff has not

received documents related to the actual decision to hire/promote Ms. Agner into a senior

human resources role, other than Defendant’s statement that her hire/promotion was due

to a “restructuring.”


      Request for Production 16: Plaintiff requested documents and ESI related to
Greg Brown, one of Plaintiff’s main tormenters.

       Defendant provided a generic spreadsheet that stated Mr. Brown was

“terminated.” However, communications and documentation, such as Mr. Brown’s

termination letter, were not provided. On September 10, 2018, prior to the Court entering

a Protective Order, Defendant produced a privilege log, which is attached as EXHIBIT

D. The privilege log claims that the “investigation” that led to Mr. Brown’s termination

was “attorney work product,” without providing sufficient grounds for Plaintiff to assess

why the investigation file should be afforded attorney work product protect from



                                           4
disclosure. Should Defendant have any concern about the disclosure of the investigation

file, the Court’s Protective Order certainly would alleviate such concerns.


      Request for Production 17: Plaintiff requested documents and ESI related to
Defendant’s “restructuring,” which was cited as the basis for Plaintiff “being laid off.”

       Defendant provided only four (4) pages of documents arguably connected with this

request. Such a massive restructuring of a company, if truly the reason for Plaintiff’s

termination, would run much more than four pages. Defendant still has not produced

documentation nor electronically stored communications related to this “restructuring.”

Interestingly, the data produced regarding terminations from 2015 through 2017

illustrated that thirty-four (34) employees were terminated by the reduction in force.

Over eighty-five percent (85.7%) of all African American employees who were terminated

in 2015 through 2017 were terminated in the reduction in force. It goes without saying

that documentation relevant to the termination of thirty-four people could not likely be

limited to four pages.


     Request for Production 22: Plaintiff requested all documents used in the Equal
Employment Opportunity Commission process.

       Defendant only produced its position statement. Defendant likely relied on several

documents and ESI to produce its position statement. Plaintiff is entitled to discover all

non-privileged documents.


      Request for Production 23: Plaintiff requested all documents and ESI relied
upon to answer Plaintiff’s Request for Admission and Interrogatories.

       Defendant responded that there were no responsive documents in its original

responses to Plaintiff’s Request for Production. Again, this response shows a possible lack

of good faith in the discovery process. Defendant had to have relied on documents and

                                             5
ESI in order to truthfully respond to Plaintiff’s discovery requests. Further, the Court

ordered Defendant to produce all documents and ESI relied upon in drafting responses

to Plaintiff’s discovery requests.


      Request for Production 24: Plaintiff requested all documents and ESI relied
upon to formulate any defense.

       Defendant stated that documents were attached. Defendant only produced 634

pages of documents, even after significantly involving the Court to obtain these

documents. Defendant’s assertion shows that it either has no good faith defense or shows

a clear lack of good faith in the discovery process. Defendant had to have relied on

documents and ESI in order to assert its defenses. In addition, Defendant continually

asserts that production is forth coming. Plaintiff attempted to address this issue by getting

a specific timeframe of production. Defendant simply stated that the investigation was

“ongoing.”


Interrogatories (Exhibit E)

     Interrogatory 3: Plaintiff requested Defendant to detail Plaintiff’s job titles,
promotions/demotions, and changes in salary.

       Defendant referred Plaintiff to Defendant’s document production. As detailed

above, Defendant’s document production is woefully inadequate. Therefore, this

interrogatory does not have a complete response.


       Interrogatory 6: Plaintiff requested the name, racial identity, disciplinary
history, fringe benefits, and salary of each and every supervisory and/or human resources
employee employed by Defendant between 2015 and 2017, including, but not limited to,
John Gargaro, Greg Brown, Ted Marsh, Randy Jacobson, and Stephen Ryan.

       Initially, Defendant did not provide responsive documents to this request. After a

request from Plaintiff’s counsel, Defendant produced an additional seventeen pages.

                                             6
While the material seems to cover the requested information, Plaintiff himself has been

omitted from this spread sheet which creates doubt as to the authenticity of the document.

Plaintiff hereby requests production of a complete list as requested in the Interrogatory.


      Interrogatory 18: Plaintiff requested Defendant to detail all factual allegations
supporting its defenses.

       Defendant referred Plaintiff to Defendant’s document production. Again, as

discussed above, Defendant’s document production is quite incomplete, despite the

Court’s August 24, 2018 Order and October 22, 2018 Protective Order.


                                  III. Motion to Compel

       In general, a party is entitled to any relevant, nonprivileged information in

discovery. Fed. R. Civ. P. 26(b)(1); see Herbert v. Lando, 441 U.S. 152 (1979) (discovery

rules should be accorded broad and liberal treatment). A moving party seeking to compel

discovery must make a good faith effort to meet and confer with opposing counsel to

attempt to resolve a discovery dispute. Id. at 37(a)(1). After attempting to resolve the

discovery dispute or issue, the moving party may seek a motion to compel discovery for

failing to produce certain requested information or producing evasive or incomplete

disclosures. See id. at 37(a)(3)(iii),(iv) and (a)(4).

       Further, Rule 26(f)(3)(C) specifically contemplates any issues surrounding ESI be

included in the Discovery Plan. See Victor Stanley, Inc. v. Creative Pipe, Inc., 269 F.R.D.

497, 519-20 (D. Md. 2010) (discussing parties’ obligation to discuss ESI preservation and

production during Rule 26(f) conference); Advisory Committee Notes to 2006

Amendments of Rule 26. The Western District of Virginia, among other courts, endorse

the Sedona Conference guidelines regarding the discussion of ESI preservation and


                                               7
production during the Rule 26(f) conference, at the earliest instance. See Hanwha Azdel,

Inc. v. C&D Zodiac, Inc., Civil Action No. 6:12-cv-0023, 2015 U.S. Dist. LEXIS 39329, at

*20-*21 (W.D. Va. Feb. 18, 2015) (Ballou, J). The Sedona Conference counsels that the

parties agree to ESI production and preservation methods during the Rule 26(f)

conference in order to avoid Court intervention in discovery disputes. See 18 Sedona

Conference J. 152-53.

       Plaintiff engaged in the discovery process in good faith with Defendant. Plaintiff

propounded reasonable discovery requests and related ESI search terms, custodians, and

date ranges. In addition, Plaintiff attempted to discuss ESI preservation and production

methods with Defendant. Counsel for Plaintiff and counsel for Defendant met and

conferred over Defendant’s discovery deficiencies in accordance with Federal Rule of Civil

Procedure 37. Defendant has continually stonewalled Plaintiff’s attempts to obtain

discovery to which he is entitled under the Court’s August 24, 2018 Order and the Federal

Rules of Civil Procedure.

       It is still Plaintiff’s position that Defendant failed to conduct a search in good faith

for discoverable evidence in this matter. Plaintiff’s discovery requests certainly would lead

to more than 634 pages of discovery given the scope of Plaintiff’s discovery requests and

the Court’s Order. As discussed above, and as evidence of Defendant’s bad faith,

Defendant’s original response to Request for Production 21 suggested a lack of

documents. However, shortly thereafter, Request for Production 21 was amended and

supplemented with those same documents.

       Finally, Defendant was Ordered to produce a sworn writing by an officer or other

corporate representative attesting that all information is accurate, and all documents have



                                              8
been produced. See Order, at 2. Plaintiff has not received such a sworn writing, further

underscoring that all documents have not bee produced, contrary to the Court’s Order.

       Defendant’s failure to fully answer Plaintiff’s discovery requests after Plaintiff’s

good faith attempt to resolve these issues without the Court’s further involvement,

supports Plaintiff’s Motion to Compel.

                     IV. Spoliation, Text Messages, and BYOD

       As recognized in Thompson v. U.S. Department of Housing & Urban

Development, 219 F.R.D. 93, 100 (D. Md. 2003), “[t]he failure to preserve electronic or

other records, once the duty to do so has been triggered, raises the issue of spoliation of

evidence and its consequences.” Spoliation is “the destruction or material alteration of

evidence or the failure to preserve property for another’s use as evidence in pending or

reasonably foreseeable litigation.” Id. (quoting Silvestri v. Gen. Motors Corp., 271 F.3d

583, 590 (4th Cir. 2001)); see also Sampson v. City of Cambridge, 251 F.R.D. 172, 179 (D.

Md. 2008) (citation omitted); Broccoli v. Echostar Commc’ns Corp., 229 F.R.D. 506, 510

(D. Md. 2005) (citation omitted).

       Under federal law, a court’s authority to levy sanctions on a spoliator ultimately

derives from two main sources. First, there is the “Court’s inherent power to control the

judicial process and litigation, a power that is necessary to redress conduct ‘which abuses

the judicial process.’” United Med. Supply Co. v. United States, 77 Fed. Cl. 257, 263-64

(2007) (quoting Chambers v. NASCO, Inc., 501 U.S. 32, 45-46, 111 S. Ct. 2123, 115 L. Ed.

2d 27 (1991)); accord Thompson, 219 F.R.D. at 100 (quoting Silvestri, 271 F.3d at 590

(internal citations omitted)); see also Adkins v. Wolever, 554 F.3d 650, 652 (6th Cir.

2009) (citations omitted); Leon v. IDX Sys. Corp., 464 F.3d 951, 958 (9th Cir. 2006)

(citing Fjelstad v. Am. Honda Motor Co., 762 F.2d 1334, 1337-38 (9th Cir. 1985)); Flury

                                            9
v. Daimler Chrysler Corp., 427 F.3d 939, 944 (11th Cir. 2005); In re NTL, Inc. Secs. Litig.,

244 F.R.D. 179, 191 (S.D.N.Y. 2007) (citing Phoenix Four, Inc. v. Strategic Res. Corp.,

No. 05 Civ. 4837(HB), 2006 U.S. Dist. LEXIS 32211, 2006 WL 1409413, at *3 (S.D.N.Y.

May 23, 2006)).

       If the spoliation violates a specific court order or disrupts the court’s discovery

plan, sanctions also may be imposed under Fed. R. Civ. P. 37. United Med. Supply Co., 77

Fed Cl. at 264, cited in Sampson, 251 F.R.D. at 178. If spoliation has occurred, then a

court may impose a variety of sanctions, ranging from dismissal or judgment by default,

preclusion of evidence, imposition of an adverse inference, or assessment of attorney’s

fees and costs. In re NTL, Inc. Secs. Litig., 244 F.R.D. at 191 (citing Chan v. Triple 8

Palace, Inc., No. 03CIV6048(GEL)(JCF), 2005 U.S. Dist. LEXIS 16520, 2005 WL

1925579, at *4 (S.D.N.Y. Aug. 11, 2005)).

       A. The Text Message and Pre-Litigation Communications

       A key piece of evidence in this matter include text messages that regard Plaintiff

using racial epithets.   As provided in Paragraph 24 of Plaintiff’s filed Complaint,

“Appallingly, Mr. Hairston was referred to as a “Nigger” in a text message exchange

between Mr. Brown and another supervisor.” This other supervisor was Ben Adams.

Appended to this Brief and made a part hereof as EXHIBIT F, is a collective document

that incorporates the following:

   1. Plaintiff’s June 23, 2017 Certified Letter to Ben Adams, addressed to Westlake

       Chemical Corporation, the parent company of Defendant at Defendant’s Marion

       facility where Mr. Adams works. As provided on page 2 of that letter:




                                            10
2. Plaintiff’s June 23, 2017 Certified Letter to Defendant’s registered agent, Westlake

   Chemical Corporation’s Houston Texas headquarters, and the facility in Marion

   where Plaintiff worked, Plaintiff sent the following:




                                          ...




3. A copy of Plaintiff’s June 29, 2018 filed EEOC Charge which clearly highlights the

   text messages referenced above and lists both Westlake Chemical Corporation and

   the Defendant as “Employer” of Plaintiff.




                                        11
These documents collectively demonstrate how Defendant has had notice of the likely

existence of text messages relevant to a piece of federal litigation for over a year and a half

at this point.

   A. BYOD

       Counsel for Defendant has stated in Court and to Plaintiff’s counsel that cell phone

ESI was neither searched nor preserved because the data existed on personal phones.

Defendant has a “BYOD” policy and practice (“bring your own device”) which permits

employees of Defendant to bring their own personal electronic devices such as cell phones

to work to use for work purposes. Although the Corporate Handbook in the instant matter

is silent as to BYOD, it is undisputed that Defendant allowed employees to bring their own

personal devices and use them at the work site. The Corporate Handbook does have a

provision cited below, that is eerily analogous to this spoliation issue:




While this section does not specifically mention cell phones, it is clear that Defendant has

embraced the notion that communications transmitted at the “field” including “personal”

communications, are considered “property of the Company.” Under such scrutiny, the

text messages at hand would be considered property of the Defendant.

       The Sedona Conference is a nonprofit research and educational institute,

dedicated to the advancement of law and policy which regularly issues heavily researched

and balanced commentary on e-discovery. Appended to this Brief and made a part hereof

as EXHIBIT G, is a 2018 commentary published by the Sedona Conference on the
                                              12
subject of e-discovery as related to workplaces which permit a BYOD practice. See The

Sedona Conference, Commentary on BYOD: Principles and Guidance for Developing

Policies and Meeting Discovery Obligations, 19 Sedona Conf. J. 495 (2018). As provided

in the commentary:



              [T]here are three threshold issues that require special
              consideration when determining whether ESI on employee-
              owned devices is subject to discovery: (1) whether the
              organization has possession, custody, or control over the ESI;
              (2) whether the ESI is unique or duplicative of other ESI that
              is more readily accessible; and (3) whether discovery of the
              ESI is proportional.


Id. at 15. In the instant matter, the individuals involved had their personal electronic

devices on their persons while at the workplace. Moreover, Plaintiff’s supervisors were

aware of the presence of these devices. Insofar, as prong (1) is concerned, Defendant had

control, possession and custody of the devices, because the devices were possessed by the

leadership team alleged to have terminated Plaintiff . Prong (2) is easily satisfied because,

as alleged in the preservation of evidence letters, the EEOC Charge and the Complaint,

the ESI is extremely unique and likely not duplicated elsewhere.

       Finally, the discovery is certainly proportional under the circumstances, pursuant

to prong (3). Plaintiff’s counsel successfully litigated the notable e-discovery case of

Wagoner v. Lewis Gale Medical Center, LLC, 2016 U.S. Dist. LEXIS 169129 (W.D. Va.

Dec. 7, 2016), in which Judge Robert Ballou found that expensive e-discovery searches

were proportional in light of a part-time employee’s ADA claims. The employee had been

employed for less than four months. This was the first District Court in the Fourth Circuit

to address the issue proportionality in light of e-discovery.    Preserving and producing


                                             13
text messages is nearly de facto proportional given its limited nature and scope in

comparison with a multi-custodian search-term based forensic search as detailed in

Wagoner. Moreover, the numerous mailings from Plaintiff to Defendant that specifically

highlighted this discrete area of ESI certainly illustrated that the evidence fell within the

gambit of proportionality rendering the decision by Defendant not to seek preservation

of such texts willfully violative of standards of practice. Proportionality is a concept

intentionally interwoven into the federal discovery process to prevent large and

unnecessary productions, not a discrete production such as a highlighted text message

between supervisory employees.

       Principle 3 of the BYOD commentary from the Sedona Conference provides,

“[e]mployee-owned devices that contain unique, relevant ESI should be considered

sources for discovery.” Id. at 36 (numerous internal cites omitted). Moreover, “[t]he duty

to preserve material evidence arises not only during litigation but also extends to that

period before the litigation, when a party reasonably should know that the evidence may

be relevant to anticipated litigation.” Silvestri, 271 F.3d at 591. This matter was filed in

this Court in January of 2018, but through the repeated communications of Plaintiff’s

counsel, Defendant had notice of the possible existence of a relevant text message

personal devices in June of 2017. It is currently December of 2018, thus a year and a half

has passed without effort to preserve unique, discrete, isolated, and highlighted ESI.

       As of the date of this filing, Plaintiff never received notice that Defendant could not

control or possess the personal devices in question other than defense counsel’s recent

oral statements. “If a party cannot fulfill the duty to preserve because he does not own or

control the evidence, he still has an obligation to give the opposing party notice of access

to the evidence or of the possible destruction of the evidence if the party anticipates

                                             14
litigation involving that evidence.” Id. at 591 (emphasis added); see also, Goodman v.

Praxair Servs., 632 F. Supp. 2d 494. 515 (D. Md. 2009), citing Gordon Partners, et. al.

v. Blumenthal (In re NTL, Inc. Sec. Litig.), 244 F.R.D. 179 (S.D.N.Y. 2007):



              Rule 34 “control” would not require a party to have legal
              ownership or actual physical possession of any documents at
              issue. Instead, documents are considered to be under a
              party's control when that party has “the right, authority, or
              practical ability to obtain the documents from a non-party to
              the action.”


Again, the individuals that were highlighted as possessing this relevant ESI were

supervisory employees and thus the ESI was well within the “control” of Defendant.

       Sanctions

       Federal Rule of Civil Procedure 37 grants the district court wide discretion to

impose sanctions for a party’s failure to comply with its discovery orders, including entry

of default judgment. See, e.g., Mutual Fed. Sav. & Loan Ass’n v. Richards & Assoc., Inc.,

872 F.2d 88, 92 (4th Cir. 1989); Anderson v. Found. for Advancement, Educ. & Emp't of

Am. Indians, 155 F.2d 500, 504 (4th Cir. 1998). Further, district courts have the inherent

power to sanction a party, including entry of default or dismissal of an action, when a

party abuses the judicial process at a level that is utterly inconsistent with the orderly

administration of justice or undermines the integrity of the process. Projects Mgmt. Co.

v. Dyncorp Int'l, LLC, 734 F.3d 366, 373–74 (4th Cir. 2013)

       To assess a motion for sanctions due to spoliation, the Court must consider three

factors. First, the Court must consider whether the alleged spoliator had a duty to

preserve the lost or destroyed evidence and whether he or she breached that duty. Second,

the Court must consider whether the alleged spoliator acted culpably, which in this

                                            15
contest means intentionally. Finally, the Court must consider the relevance of the lost

evidence and the resulting prejudice. First Mariner Bank v. Resolution Law Grp., P.C.,

2014 WL 1652550, at *8 (D. Md. Apr. 22, 2014).

       Here, it is clear that given the above factors, Defendant had a duty to preserve the

evidence. Further, the Defendant acted culpably because the Defendant had been put on

notice in June of 2017 of specific information related to the location of the unique and

discrete ESI (custodians and devices). This information was within the “control” of

Defendant and yet the Defendant intentionally chose to do nothing. As defense counsel

indicated, the phones were for “personal use” and thus they were not searched even

though the Defendant had access to do so. Finally, the relevance of such evidence in a

Title VII race case bears incredible weight.

       In Klipsch Grp., Inc. v. ePRO E-Commerce Ltd., 880 F.3d 620 (2d Cir. 2018), the

Second Circuit Court of Appeals affirmed a multi-million-dollar sanction from the

Southern District of New York against a defendant that, among other things, had not

sought preservation of ESI located within personal devices. As provided by the Second

Circuit:

              [T]hat ePRO did not have a software usage policy in place
              requiring its employees to segregate personal and business
              accounts or to otherwise ensure that professional
              communications sent through personal accounts could be
              preserved by the company for litigation purposes was the
              company’s own error. ePRO cannot use that oversight as an
              excuse to avoid discovery, nor can it complain because the
              resulting and wholly foreseeable deletion of material that
              could well have contained relevant evidence gave rise to
              sanctions.


Id. at 629.



                                               16
       If spoliation has occurred, then a court may impose a variety of sanctions, ranging

from dismissal or judgment by default, preclusion of evidence, imposition of an adverse

inference, or assessment of attorneys’ fees and costs. Goodman, at 505–06. Given the

significance of the non-preserved evidence, the ease at which it could have been

preserved, and blatant disregard for preservation, Plaintiff is confident that the Court will

use proper discretion in issuing sanction.

                                        V. Conclusion

       Plaintiff has engaged in the discovery process in good faith.         Unfortunately,

Defendant has failed to mirror those efforts. Plaintiff hereby asks that this Court enter an

Order compelling Defendant to produce the aforementioned documents and information,

granting Plaintiff attorneys’ fees related to the filing of this Motion, and that the

Defendant should further be sanctioned for not preserving substantially significant, yet

limited, evidence within its control.

                                           Respectfully Submitted,

                                           MARK ANTHONY HAIRSTON

                                           By: /s/ Thomas E. Strelka
                                           Thomas E. Strelka, Esq. (VSB # 75488)
                                           L. Leigh R. Strelka, Esq. (VSB # 73355)
                                           N. Winston West, IV, Esq. (VSB # 92598)
                                           STRELKA LAW OFFICE, PC
                                           Warehouse Row
                                           119 Norfolk Avenue, S.W., Suite 330
                                           Roanoke, VA 24011
                                           (540) 283-0802
                                           thomas@strelkalaw.com
                                           leigh@strelkalaw.com
                                           winston@strelkalaw.com

                                           Counsel for Plaintiff




                                             17
                               CERTIFICATE OF SERVICE
       The undersigned hereby certifies that on this 4th day of December, 2018, the
foregoing was sent to the following attorneys for the Defendant via the Court’s electronic
CM/ECF system.

Yvette V. Gatling, Esq.
Joon Hwang, Esq.
Littler Mendelson, P.C.
1650 Tysons Boulevard, Suite 700
Tysons Corner, VA 22102
Tel: (703) 286-3136
Fax: (703) 373-2628
ygatling@littler.com
jhwang@littler.com

Counsel for Defendant


                                         /s/ Thomas E. Strelka
                                         Thomas E. Strelka, Esq. (VSB # 75488)
                                         L. Leigh R. Strelka, Esq. (VSB # 73355)
                                         N. Winston West, IV, Esq. (VSB # 92598)
                                         STRELKA LAW OFFICE, PC
                                         Warehouse Row
                                         119 Norfolk Avenue, S.W., Suite 330
                                         Roanoke, VA 24011
                                         (540) 283-0802
                                         thomas@strelkalaw.com
                                         leigh@strelkalaw.com
                                         winston@strelkalaw.com

                                         Counsel for Plaintiff




                                           18
